Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/13/19, 10/23/19, 1/24/20, 3/17/21, 6/30/21, 1/7/22, 1/7/22 and 4/5/22 have been considered by the examiner.
Claims Analysis
At least claim 1 recites “for a continuous glucose monitor that is subcutaneously inserted into a patient”, “for entrapping GOx, the GOx reacting with glucose in blood of the patient to generate peroxide and thus free electrons in proportion to a glucose level in the blood of the patient”, “for passing free electrons” and “for measurement”, which are intended use limitations that have not been given patentable weight.  The claims are directed toward a sensor, thus, only limitations imparting structure to the claimed sensor are given patentable weight.  See also at least claim 17.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “the enzyme layer also functions as the conductor”, which is indefinite because it is unclear if the sensor of claim 2 requires both the recited “enzyme layer” and “conductor” of claim 1.  Claim 1 requires to different elements, “an enzyme layer” and “a conductor”.  Claim 2 appears to conflict for claim 1 as claim 2 recites the enzyme layer and conductor are the same element.  See also claim 19.
Claim 9 recites the limitation "the form" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
 Claim 14 recites the limitation "each flat surface" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the support core" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "each respective flat surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the faces" and “the triangle” in lines 2-3.  There is insufficient antecedent basis for these limitations in the claim.
Claim 16 recites the limitation "the form" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the enzyme" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "the glucose limiting layer" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation "the form" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
To the extent the claims are understood in view of the 35 USC 112 rejections above, note the following prior art rejections.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5-19 and 22-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al., US 2015/0122645 A1.
Yang teaches glucose sensors used in the management of diabetes (abstract; [0005]).  Yang teaches an analyte sensor apparatus including a base layer, a working electrode, a reference electrode, and a counter electrode disposed on the base layer, an analyte sensing layer disposed over the working electrode; and an analyte modulating layer disposed over the analyte sensing layer [0009].  The analyte modulating layer is disposed over this analyte sensing layer and functions to modulate the diffusion analytes such as glucose through the layers of the analyte sensor. Optionally, the sensor apparatus also comprises an interference rejection layer disposed over the electrode; an adhesion promoting layer disposed between the analyte sensing layer and the analyte modulating layer; a protein layer disposed on the analyte sensing layer; and/or a cover layer disposed over the analyte modulating layer. The analyte sensor may comprise a further layer disposed over the analyte modulating layer, wherein the further layer comprises polyvinyl alcohol polymer [0025].  
Embodiments of Yang include analyte sensing layers selected for their ability to provide desirable characteristics for implantable sensors. In certain embodiments of the invention an amount or ratio of PVA within the composition is used to modulate the water adsorption of the composition, the crosslinking density of the composition etc. Consequently, it is desirable to form such sensors from compositions having an appropriate hydrophilic chemistry. In this context, the PVA-GOx compositions disclosed herein can be used to create electrolyte hydrogels that are useful in internal coating/membrane layers and can also be coated on top of an analyte modulating layer (e.g. a glucose limiting membrane or "GLM") in order to improve the biocompatibility and hydrophilicity of the GLM layer. [0031].  The analyte modulating layer comprises a polyurethane/polyurea polymer formed from a mixture comprising a diisocyanate, a hydrophilic polymer comprising a hydrophilic diol or hydrophilic diamine; and a siloxane having an amino, hydroxyl or carboxylic acid functional group at a terminus; and/or a branched acrylate polymer formed from a mixture comprising a butyl, propyl, ethyl or methyl-acrylate, an amino-acrylate, a siloxane-acrylate; and/or a poly(ethylene oxide)-acrylate [0033].
The analyte modulating layer comprises a hydrophilic comb-copolymer having a central chain and a plurality of side chains coupled to the central chain, wherein at least one side chain comprises a silicone moiety. In certain embodiments of the invention, the analyte modulating layer comprises a blended mixture of: a linear polyurethane/polyurea polymer, and a branched acrylate polymer; and the linear polyurethane/polyurea polymer and the branched acrylate polymer are blended at a ratio of between 1:1 and 1:20 (e.g. 1:2) by weight %. Typically, this analyte modulating layer composition comprises a first polymer formed from a mixture comprising a diisocyanate; at least one hydrophilic diol or hydrophilic diamine; and a siloxane; that is blended with a second polymer formed from a mixture comprising: a 2-(dimethylamino) ethyl methacrylate; a methyl methacrylate; a polydimethyl siloxane monomethacryloxypropyl; a poly(ethylene oxide) methyl ether methacrylate; and a 2-hydroxyethyl methacrylate [0052].

    PNG
    media_image1.png
    429
    870
    media_image1.png
    Greyscale

The analyte sensing layer 110 can be applied over portions of the conductive layer or over the entire region of the conductive layer. Typically the analyte sensing layer 110 is disposed on the working electrode which can be the anode or the cathode. Optionally, the analyte sensing layer 110 is also disposed on a counter and/or reference electrode. Methods for generating a thin analyte sensing layer 110 include brushing the layer onto a substrate (e.g. the reactive surface of a platinum black electrode) [0062].
Thus the claims are anticipated.
*
Claim(s) 1-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simpson et al., US 2015/0025346 A1.
	Simpson teaches a continuous analyte sensor comprising a working electrode configured for implantation in a host, wherein the working electrode comprises an electroactive surface, the continuous analyte sensor further comprising a membrane located over the working electrode, wherein the membrane comprises an enzyme domain and a particle-containing domain [0006].  
In some embodiments, the material used to form the particle-containing domain (e.g., the conductive and non-conductive components) can be formed into an electrode (referred to as a "particulate electrode" herein), such as but not limited to a replacement for a wire electrode, for example. In an exemplary embodiment, a particulate electrode is formed as a drawn "wire," such as by extrusion and/or molding of the particle-containing domain material. For example, such a particulate electrode wire could be used as the working electrode 38 of FIGS. 2 and 3.  The working electrode may be a wire-shaped electrode formed from a plurality of platinum particles dispersed in a non-conductive, non-analyte-permeable material (or an analyte-permeable material), wherein the platinum particles are of a sufficient concentration that H2O2 can be oxidized at the electrode surface, by loss of an electron, and a current is generated that is detected by the sensor electronics [0224].  In some embodiments, the conductive particles may include carbon or graphite and the non-conductive material may be polyurethane or silicones [02225].  The particulate electrode includes a support upon which the electrode is disposed. For example, the support can be formed of a dielectric material, such as plastic, polymer, ceramic or glass [0227].  See [0185]-[0198].

    PNG
    media_image2.png
    323
    311
    media_image2.png
    Greyscale

In the detection of glucose wherein glucose oxidase (GOX) produces hydrogen peroxide as a byproduct, H2O2 reacts with the surface of the working electrode producing two protons (2H.sup.+), two electrons (2e.sup.-) and one molecule of oxygen (O.sub.2), which produces the electronic current being detected [0178].  The electrode comprises a mixture comprising a metal oxide and carbon (claim 33).
Thus the claims are anticipated.
*
Claim(s) 1-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gottlieb et al., US 2010/0025238 A1.
	Gottlieb teaches an analyte sensor having improved electrode configurations.  At least Figure 2 teaches a base layer 102 which may be a metal or polymeric substrate [0060], a conductive layer 104 which may include carbon or graphite [0070], an enzyme layer 110  and an analyte modulating layer 112 [0062].  

    PNG
    media_image3.png
    926
    614
    media_image3.png
    Greyscale

The conductive layer 104 typically includes carbon wherein the carbon may be vitreous or graphitic.  See also [0224] through [0229] and the remaining Figures.
Further layers such as an adhesion promoting layer disposed between the analyte sensing layer and the analyte modulating layer are disclosed. Optionally in such embodiments, a first compound in the adhesion promoting layer is crosslinked to a second compound in the analyte sensing layer. Certain embodiments of the invention include an interference rejection layer, for example one comprised of a cellulose acetate and/or NAFION composition. Related embodiments of the invention include methods for inhibiting one or more signals generated by an interfering compound in various sensor embodiments of the invention (e.g. by using an interference rejection layer) [0018].  The analyte modulating membrane layer 112 can comprise a glucose limiting membrane, which regulates the amount of glucose that contacts an enzyme such as glucose oxidase that is present in the analyte sensing layer. Such glucose limiting membranes can be made from a wide variety of materials known to be suitable for such purposes, e.g., silicone compounds such as polydimethyl siloxanes, polyurethanes, polyurea cellulose acetates, Nafion, polyester sulfonic acids (e.g. Kodak AQ), hydrogels or any other suitable hydrophilic membranes known to those skilled in the art [0064].
	Thus the claims are anticipated.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY DOVE whose telephone number is (571)272-1285.  The examiner can normally be reached on M-F 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACY M DOVE/Primary Examiner, Art Unit 1727